Case 2:18-cv-02071-CFK Document 68 Filed 06/14/19 Page 1 of 3

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON, Case No. 2:18-cv-02071-CFK

Plaintiff,
Vv. Honorable CHAD F. KENNEY

FAST ADVANCE FUNDING LLC,

Defendant.

 

DEFENDANT’S RULE 62(b) MOTION TO STAY EXECUTION ON JUDGMENT BY
PAYING MONEY INTO COURT PENDING APPEAL PROCESS

COMES NOW Defendant, Fast Advance Funding LLC, and, pursuant to Federal Rule of
Civil Procedure 62(b) moves this Court for an Order staying execution on the judgment entered
in this Court in the amount of $33,000.00 on May 8, 2019 in favor of Plaintiff, James Shelton.

Defendant would pay into the Court the following amount, for the benefit of Plaintiff in
the event that Defendant exhausts its appeal rights and the judgment in Plaintiff's favor still
stands.

The amount to be paid into the Court would be as follows:

1. $33,000.00 (the award)

2. $3,960.00 (two years interest at six percent per annum)

3. $666.88 (Plaintiffs bill of costs)

4. $700.00 (estimate of additional costs)

Total: $38,326.88

WHEREFORE, Defendant respectfully requests that its present Motion be granted.
Case 2:18-cv-02071-CFK Document 68 Filed 06/14/19 Page 2 of 3

ee By: OL

Date: June J4% 2019 A P. Hartley, Esquire
Attorney for Defendant
Case 2:18-cv-02071-CFK Document 68 Filed 06/14/19 Page 3 of 3

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON Case No. 2:18-cv-02071-CFK
Hon. CHAD F. KENNEY

Plaintiff,
V.

FAST ADVANCE FUNDING LLC

Defendant.

 

 

CERTIFICATION OF SERVICE

I, Denise Devlin, Paralegal, hereby certify that on June 14, 2019, I caused true and
correct copies of Defendant’s Ruel 62(b) Motion For Stay Of Execution and the proposed Order

to be served upon the persons and in the manners set forth below:

VIA FIRST CLASS MAIL, POSTAGE PREPAID and ELECTRONIC COURT FILING

Norman M. Valz, Esq. Bryan Anthony Reo
490 Norristown Road REO LAW, LLC
Suite 151 P.O. Box 5100
Blue Bell, PA 19422 Mentor, OH 44061

Att the Plainti
Attorney for the Defendant orney for the Plaintiff

Date: June 14, 2019 By: Abu Bote
Denise Devlin, Paralegal

 
